Citation Nr: 1046376	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
compression deformity of the 11th and 12th thoracic vertebrae.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension with transient ischemic attack.

3.  Entitlement to an evaluation in excess of 10 percent for left 
nasal airway obstruction.

4.  Entitlement to an initial evaluation in excess of 60 percent 
for abdominal aortic aneurysm prior to June 9, 2006 and a 
compensable evaluation from May 1, 2009.

5.  Entitlement to an effective date earlier than August 26, 
2003, for a total disability rating for compensation purposes 
based on individual unemployability (TDIU).

6.  Entitlement to an effective date earlier than August 26, 
2003, for the grant of Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to February 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November and December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that during the course of the appeal, in a 
November 2008 rating action, the RO proposed to reduce the 
Veteran's disability evaluation for his service-connected 
abdominal aortic aneurysm.  In the same rating decision, the RO 
also proposed to terminate the award of TDIU and eligibility for 
Chapter 35 dependents' educational benefits (if the Veteran no 
longer met the schedular criteria for these benefits due to 
proposed reduction in service-connected disorders).  In a 
February 2009 rating decision, the RO reduced the rating for 
abdominal aortic aneurysm, status-post resection and grafting, 
from 100 percent to noncompensable, effective May 1, 2009 and 
terminated the Veteran's award of TDIU and eligibility for 
Chapter 35 dependents' educational benefits, effective May 1, 
2009.  The evidence does not indicate, nor does the Veteran 
contend, noncompliance with the procedural requirements for the 
rating reductions or the propriety of the reductions and 
therefore these issues are not currently on appeal and will not 
be discussed further.  Moreover, the Board will only focus on the 
abdominal aortic aneurysm claim as that of an increased 
evaluation.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
thoracic spine disability has been manifested by no more than 
moderate limitation of motion with flexion significantly greater 
than 30 degrees.

2.  Throughout the rating period on appeal, the Veteran's 
hypertension has not been manifested by diastolic pressure 
predominantly 110, or more or by systolic pressure predominantly 
200 or more.

3.  Throughout the rating period on appeal, the Veteran has been 
in receipt of the maximum schedular rating for his left nasal 
airway obstruction.

4.  The Veteran's abdominal aortic aneurysm was not shown to be 
symptomatic or 5 centimeters (cms.) or more in diameter prior to 
June 9, 2006 and from May 1, 2009, it does not preclude exertion.

5.  It is not shown that the Veteran was unable to engage in 
substantial gainful activity prior to August 26, 2003, due to his 
service-connected disabilities.

6.  Before August 26, 2003, the Veteran was not eligible for DEA 
benefits pursuant to 38 U.S.C. Chapter 35 as he did not have a 
permanent and total disability based on a service-connected 
disability.





CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an 
evaluation in excess of 20 percent for compression deformity of 
the 11th and 12th thoracic vertebrae have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5293, 5295 (as in effect prior to September 26, 2003) 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242, 5243 
(effective from September 26, 2003).

2.  Throughout the rating period on appeal, the criteria for a 
disability rating in excess of 10 percent for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.104, Diagnostic Code 7101 (2010).   

3.   Throughout the rating period on appeal, the criteria for 
disability rating in excess of 10 percent for left nasal airway 
obstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 
6502 (2010).

4.  The criteria for an initial evaluation in excess of 60 
percent for abdominal aortic aneurysm prior to June 9, 2006 and a 
compensable evaluation from May 1, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, 
Diagnostic Code 7110 (2010).

5.  An effective date earlier than August 26, 2003, for the grant 
of TDIU is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2010).

6.  An effective date earlier than August 26, 2003, for the award 
of DEA benefits is not warranted.  38 U.S.C.A. §§ 3501, 3512 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

The Board finds that in this case the requirements of 38 U.S.C.A. 
§§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue 
as to providing an appropriate application form or completeness 
of the application.  

With respect to the claims of entitlement to increased ratings 
for the thoracic spine, hypertension and left nasal airway 
obstruction, VA notified the Veteran in April and December 2003 
and September 2004 correspondence of the information and evidence 
needed to substantiate and complete his claims of entitlement to 
increased ratings, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  He was provided notice of how 
effective dates are determined in March 2006 correspondence. The 
claims were readjudicated in September 2008.

Regarding the claim of entitlement to increased initial ratings 
for abdominal aortic aneurysm, as service connection, an initial 
rating, and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Similarly, with regard to 
the earlier effective date claims, as entitlement to TDIU and 
Chapter 35 dependents' educational benefits had been established, 
initial ratings, and effective dates have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  

Regarding the duty to assist, the claims file contains the 
Veteran's original applications for compensation benefits, 
service treatment records, correspondence, and VA and private 
treatment reports that are relevant to the issues before the 
Board.  The Veteran has not indicated that there are any 
outstanding documents to be associated with the file that would 
be relevant to these claims. VA has also fulfilled its duty to 
assist the Veteran in affording VA examinations when necessary.  
The Veteran was provided the opportunity to meaningfully 
participate in the prosecution of his claims, and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of the appeal.

In sum, VA has substantially complied with the notice and 
assistance requirements; and the Veteran is not prejudiced by a 
decision on the claims at this time.

Increased Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
thoracic spine, hypertension, deviated nasal septum and abdominal 
aortic aneurysm.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




Thoracic Spine

In an April 1981 decision, the Board granted service connection 
for compression deformities of the 11th and 12th thoracic 
vertebrae.  An October 1981 rating decision effectuated the 
Board's decision and assigned a noncompensable evaluation, 
effective March 1, 1979, under Diagnostic Code 5291.  In a 
January 1983 rating decision, the rating was increased to 10 
percent, effective March 1, 1979.  

The Veteran's claim for an increased rating for his thoracic 
spine disability was received in February 2003.

In a November 2004 rating decision, a 20 percent evaluation was 
assigned for the thoracic spine disability, effective February 
28, 2003, the date of receipt of the claim for an increased 
rating.  The thoracic spine disability was evaluated under 
Diagnostic Code 5235.   

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone a revision during the 
pendency of this appeal.  The amendment affected general diseases 
of the spine and became effective September 26, 2003.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3- 
00.

At all times throughout the appeal period, Diagnostic Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.

Prior to September 26, 2003, Diagnostic Code 5285 provides that 
residuals of a fracture of the vertebra, without cord 
involvement, were rated as 60 percent disabling where there was 
abnormal mobility requiring a neck brace (jury mast). With spinal 
cord involvement, being bedridden, or requiring long leg braces, 
a 100 percent rating was warranted.  In other cases, a disability 
due to residuals of a vertebral fracture was rated in accordance 
with definite limited motion or muscle spasm, adding 10 percent 
for demonstrable vertebral body deformity.

As in effect prior to September 26, 2003, Diagnostic Code 5291, 
which evaluates the severity of limitation of dorsal spine 
motion, provides for a 0 percent evaluation for slight limitation 
of motion, a 10 percent evaluation for moderate limitation of 
motion, and a 10 percent evaluation for severe limitation of 
motion.

Under Diagnostic Code 5295, lumbosacral strain is rated as 
noncompensable with slight subjective symptoms only. A 10 percent 
rating is warranted with characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under Diagnostic Code 5293, as in effect prior to September 26, 
2003, a 10 percent disability rating is warranted for disability 
with incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months. A 20 
percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks 
during the past 12 months.  A maximum 60 percent rating is 
warranted when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  The 
Board must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  The General 
Rating Formula provides that with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, a 
10 percent evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A rating of 100 percent is warranted for unfavorable ankylosis of 
the entire spine. 38 C.F.R. § 4.71a (2010).

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  

Finally, when evaluating musculoskeletal disabilities, VA must, 
in addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Veteran underwent a VA (QTC) examination of the spine in 
August 2003.  He complained of progressive thoracic and lower 
back pain.  He stated that at times, he is unable to sit or lay 
still and that he has to constantly change positions.  He felt 
that his symptoms prevented him for doing just about anything.  
He stated that the pain did not seem to radiate to any parts of 
his body.  He indicated that he has been recommended to be on 
bedrest for several days by his physician.  He was functionally 
impaired at times when he is unable to do simple daily activities 
like tying his shoes or bending at the waist to pick up items 
from the floor.  He was not currently working but when he worked, 
he lost approximately 25 days from work.  He was able to brush 
his teeth and cook.  He could walk for approximately an hour.  He 
could shower.  He was not able to climb stairs.  He could shop.  
He could vacuum.  He could dress himself.  He was not able to do 
any gardening or push a lawnmower.  He could take out the trash.  
He could drive a car for only two hours at a time.  

Physical examination revealed that his posture and gait were 
normal.  Examination of the thoracic spine showed tenderness at 
the levels of T10 through T12 including L1 and L2.  There were no 
signs of radiculopathy.  There was no fatigue, weakness, lack of 
endurance or incoordination.  There was an obvious kyphotic 
deformity of the lower thoracic spine, however, there did not 
seem to be ankylosis of the spine.  On examination of the lumbar 
spine, there was radiating pain.  There were no specific muscle 
spasms.  There was tenderness to palpation at all levels from L1 
through S1 intervertebrally.  Straight leg raising test on the 
right was positive at 45 degrees and on the left was negative.  
The Veteran was able to flex to approximately 85 degrees, 
experiencing pain on flexion at 80 degrees.  Extension was to 35 
degrees.  Right lateral and left lateral flexion were to 40 
degrees.  Right rotation and left rotation were to 35 degrees.  
There was pain limiting the range of motion of the lumbar spine.  
There was no fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis of the spine.  
Neurological examination revealed that motor and sensory 
functions were normal.  Deep tendon reflexes of the knees and 
ankles were 2+.  

X-rays of the lumbar spine revealed lumbar spondylosis with an 
old mild compression fracture, L2.  X-rays of the thoracic spine 
revealed a probable old mild compression fracture of T12.  The 
diagnoses were lumbar spondylosis, compression fracture 12, T12 
and degenerative disc disease of the lumbar spine. 

On VA (QTC) examination in October 2003, the Veteran complained 
of back pain that was exacerbated by bending, twisting, heavy 
lifting and sitting/standing for long periods of time.  There was 
no associated lower extremity paresthesias, bowel/bladder 
dysfunction, decreased muscle strength or gait disturbance.  The 
Veteran reported that the symptoms described occurred constantly.  
The pain did not travel to other parts of the body and did not 
cause incapacitation.  Functional impairment consisted of 
restriction in range of motion and ambulation/lifting 
limitations.  The condition resulted in 25 days of lost time from 
work.  The Veteran indicated that he was able to brush his teeth, 
take a shower, vacuum, drive a car, cook, dress himself, take out 
the trash, walk and shop.  He was unable to climb stairs, perform 
gardening activities and push a lawn mower.  His usual occupation 
was aircraft mechanic but he was not currently employed.

Physical examination revealed that the Veteran's posture was 
abnormal and there was increased thoracic kyphosis.  His gait was 
within normal limits.  Examination of the thoracic spine revealed 
complaints of radiating pain on movement.  Muscle spasm was 
present.  There was tenderness noted on exam.  There was negative 
straight leg raising on the right and the left.  Flexion was to 
85 degrees with pain starting at 80 degrees.  Extension was to 20 
degrees with pain starting at 15 degrees.  Right and left lateral 
flexions were to 35 degrees, respectively, and with pain starting 
at 30 degrees for each motion.  Right and left rotations were to 
30 degrees, respectively, with pain starting at 20 degrees for 
each motion.  Range of motion of the spine was additionally 
limited by pain and pain had the major functional impact.  Range 
of motion was not additionally limited by fatigue, weakness, lack 
of endurance and incoordination.  There was no ankylosis of the 
spine.  There were signs of intervertebral disc syndrome of the 
thoracic spine.  The intervertebral disc syndrome did not cause 
any bowel dysfunction, bladder dysfunction or erectile 
dysfunction.  Peripheral nerve examination was within normal 
limits.  Motor and sensory functions were within normal limits.  
The right and left lower extremity reflexes revealed that knee 
jerk was 2+ and ankle jerk was 2+.  X-rays of the thoracic spine 
showed residual of vertebral compression fracture of 
osteoarthritic etiology.  The diagnosis was compression 
deformity, 11th and 12th thoracic vertebra.  The examiner noted 
that the condition had progressed to symptomatic worsening.  

On VA (QTC) examination in October 2008, the Veteran reported 
pain and stiffness of the spine.  He denied any numbness, loss of 
bladder control or loss of bowel control.  He described the pain 
as constant, localized, crushing, aching and sharp.  He indicated 
that the pain level was a 10 and can be elicited by physical 
activity and relieved spontaneously or by rest.  He stated that 
he was not receiving any treatment for his condition and that the 
condition has not resulted in any incapacitation.  He denied any 
functional impairment from his condition.  On physical 
examination, the Veteran's spine was within normal limits.  His 
gait was slow and deliberate, but he did not require an assistive 
device for ambulation.  Inspection of the spine revealed normal 
head position and symmetry in appearance.  There was symmetry of 
spinal motion with normal curves of the spine.  There were no 
signs of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  The diagnosis was compression deformity 
of the 11th and 12th thoracic vertebrae with osteoarthritic 
changes, currently stable.  The subjective factors were painful 
mid back and the objective factors were slight thoracic 
tenderness.  

In an October 2008 addendum, the examiner reported that there was 
no radiation of pain, muscle spasm or tenderness on movement of 
the spine.  Straight leg raising tests on the right and left were 
negative.  There was no ankylosis of the lumbar spine.  Range of 
motion testing of the thoracolumbar spine revealed that flexion 
was to 75 degrees with pain occurring at 60 degrees.  Extension 
was to 20 degrees with pain occurring at 15 degrees.  Right 
lateral flexion was to 20 degrees with pain occurring at 10 
degrees.  Left lateral flexion was to 15 degrees with pain 
occurring at 5 degrees.  Rotation to the right was to 20 degrees 
with pain occurring at 10 degrees.  Rotation to the left was to 
15 degrees with pain occurring at 5 degrees.  The thoracolumbar 
joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  There was no indication of peripheral nerve involvement.  

The pre-amended Diagnostic Code 5291 provided a 10 percent rating 
for moderate or severe limitation of motion of the dorsal spine.  
The Veteran does have some limitation of motion of the 
thoracolumbar spine.  The August 2003 VA examination report shows 
that extension was to 35 degrees and that flexion was to 85 
degrees.  Right and left lateral flexion was to 40 degrees, 
respectively.  Right and left rotation was to 35 degrees, 
respectively.  Essentially, though the examination report 
documents complaints of back pain and some limited motion of the 
lumbar spine, the Veteran retained moderate range of motion on 
examination, and there was no appreciable neurological pathology, 
muscle atrophy, incoordination, or loss of strength.  

However, even with the addition of an extra 10 percent for 
vertebral deformity, the rating is still only 20 percent.  Thus, 
even considering additional functional limitation per DeLuca, the 
disability picture does not most nearly approximate the next-
higher 40 percent evaluation for any portion of the rating period 
on appeal.

Under the pre-amended Diagnostic Code 5295, a 40 percent rating 
can be achieved on a showing of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. Although the Veteran does have limitation of 
motion of the thoracolumbar spine, Goldthwaite's sign, marked 
limitation of forward bending in a standing position, listing of 
the spine or loss of lateral motion has not been found at any 
time.  Overall, then, the disability picture does not most nearly 
approximate the next- higher 40 percent evaluation for any 
portion of the rating period on appeal.

Turning now to Diagnostic Code 5293, in effect prior to September 
26, 2003, the orthopedic manifestations of the thoracic spine 
disability, as discussed above, warrant a 20 percent rating.  
Although the Veteran reported at the August 2003 VA examination 
that he was recommended to be on bedrest for several days by his 
physician, the objective evidence contradicts this.  Moreover, 
the Veteran's neurologic findings were within normal limits, 
precluding entitlement to any compensable evaluation.  Thus, no 
separate ratings for the orthopedic and neurologic manifestations 
of the thoracic spine back disability are warranted here, and the 
single 20 percent evaluation already in effect should remain 
intact.  

Regarding the revisions to the rating schedule, effective 
September 26, 2003, the VA examination reports consistently 
report no evidence of ankylosis and flexion of the thoracolumbar 
spine is greater than 30 degrees.  As such, the criteria for the 
next higher 40 percent rating under the general rating formula 
for diseases and injuries of the spine have not been met.  
Moreover, although the Veteran reported loss of function, the 
objective evidence does not demonstrate additional limitation of 
function from which to conclude that the Veteran's disability 
picture is analogous to the 40 percent rating per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel or 
bladder impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2010).  The VA 
examinations of record found no objective evidence of neurologic 
abnormalities. There was no indication that the Veteran had 
bladder or bowel problems.  Again, no incapacitating episodes 
have been shown, precluding a higher evaluation on that basis.

For all of the above reasons, the claim of entitlement to an 
evaluation in excess of 20 percent for compression deformity of 
the 11th and 12th thoracic vertebrae must be denied.

Hypertension

In October 1979, entitlement to service connection was granted 
for hypertension, and a noncompensable rating was assigned, 
effective March 1, 1979, under Diagnostic Code 7101.  The 
Veteran's current claim for an increased evaluation for his 
service-connected hypertension was received in August 2004.  In a 
November 2004 rating decision, the RO assigned a 10 percent 
evaluation for the service-connected disorder, effective February 
6, 1996, the date the Veteran was hospitalized at the Hampton VA 
Medical Center and was subsequently diagnosed with a brainstem 
transient ischemic attack.  

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) where 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or where the an individual 
has a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

When the requirements for a compensable rating of a diagnostic 
code are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31.

A VA report of hospitalization in February 1996 revealed a blood 
pressure reading of 158/96 and that the Veteran was started on 
clonidine for treatment of hypertension.

A VA clinical record dated in November 1996 discloses a blood 
pressure reading of 134/86.

VA clinical records dated in May and November 1997 disclose blood 
pressure readings of 95/73, 116/80, 131/93 and 130/80.

VA clinical records dated in May and November 1998 disclose blood 
pressure readings of 146/83, 130/80, 142/94, and 126/90.

VA clinical records dated in November 1999 disclose blood 
pressure readings of 145/96 and 120/80.

VA clinical records dated in March, May, August, October and 
November 2000 disclose blood pressure readings of 103/69, 104/70, 
123/91, 120/90, 144/85, 143/85 and 142/87.

A VA clinical record dated in January 2001 discloses a blood 
pressure reading of 146/94.

On VA (QTC) examination in August 2003, blood pressure readings 
of 160/74, 158/70 and 160/72 were recorded.  

VA clinical records dated in August and December 2003 disclose 
blood pressure readings of 160/74, 158/70, 160/72,  152/108 and 
150/94.

VA clinical records dated in February, March, April, August and 
October 2004 disclose blood pressure readings of 128/86, 116/77, 
135/77, 131/80, 126/74, 122/70 and 128/76.

On VA (QTC) examination in October 2004, the Veteran reported 
that he has received different medications over the years for 
management of his hypertension and that currently he was on HCTZ 
and clonidine.  He denied any coronary artery disease or 
exertional chest pain.  He has not had congestive heart failure.  
He denied any renal insufficiency and stated that his blood 
pressure is well controlled on his current medication with no 
significant side effects.  Blood pressure readings of 126/74, 
122/70 and 128/76 were recorded.        

On VA (QTC) examination in October 2007, blood pressure readings 
of 130/68, 130/68, and 130/68 were recorded.

On VA (QTC) examination in October 2008, the examiner noted that 
the Veteran's hypertension has existed since 1977 with a history 
of strokes in 1996.  He was currently taking medication for 
treatment of his hypertension.  Blood pressure readings of 
122/70, 118/66 and 122/72 were recorded.  The examiner concluded 
that the Veteran's hypertension was stable on medication.  There 
was no finding of hypertensive heart disease or neurologic 
defect.  The Veteran reported fatigue but he also reported that 
he walked nearly 8 miles the day before the examination.

The Board that throughout the rating period on appeal, the 
Veteran is not entitled to an evaluation in excess of 10 percent.  
Blood pressure readings obtained during VA clinical reports from 
1996 to 2007 and on VA examinations in August 2003, October 2004, 
October 2007 and October 2008 do not show systolic readings that 
were predominately 200 or greater, or diastolic readings that 
were predominately 110 or greater.  As such, the readings 
recorded do not meet the criteria for a rating in excess of 10 
percent.  The claim of entitlement to an evaluation in excess of 
10 percent for hypertension with transient ischemic attack must 
be denied.



Left Nasal Airway Obstruction

In an April 1981 decision, the Board granted service connection 
for left nasal airway obstruction.  An October 1981 rating 
decision effectuated the Board's decision and assigned a 10 
percent evaluation, effective March 1, 1979, under Diagnostic 
Code 6502.  The Veteran's claim for an increased rating for his 
left nasal airway obstruction was received in August 2004.

The Veteran's left nasal airway obstruction has been rated by the 
RO under the provisions of Diagnostic Code 6502 for traumatic 
deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  Under this regulatory provision, a traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 10 
percent disability rating.

On VA (QTC) examination in October 2004, the Veteran reported 
that he was not able to breathe through the left side of his 
nose.  He stated that his breathing had decreased by 50-60% 
through the right side of the nose and that he essentially has to 
breathe through his mouth most of the time.  He indicated that 
whenever it is cold, breathing through the nose on the right side 
makes it sore.  He stated that it causes him no functional 
impairment or disability.  It was irritating to him, but there 
was no real disability.  Physical examination revealed no airflow 
in the left nostril and about 50% airflow through the right.  
There was about a 4 mm piece of subcutaneous cartilage protruding 
in the lower medial septum.  There was no evidence of polyps or 
infection.  There was no postnasal drainage.  His pharynx was 
normal.  There was no sinus tenderness.  The diagnoses were 
deviated nasal septum and left nasal airway obstruction.  

On VA (QTC) examination in October 2008, the denied having any 
sinus problems.  He reported interference with breathing through 
the nose.  He did not have any purulent discharge, hoarseness of 
the voice, pain or crusting.  He has never received any treatment 
for this disorder.  He reported that he cannot smell leaking 
fluids such as a house gas leak.  Examination of the nose 
revealed nasal obstruction and the percentage of obstruction in 
the right nostril was about 25% and in the left it was about 60%.  
There was a deviated septum on the left.  There was no loss of 
part of the nose, loss of part of the ala, a scar, obvious 
disfigurement or nasal polyps.  Rhinitis was not noted.  Nasal x-
ray was within normal limits.  The examiner noted that the 
Veteran's condition was currently stable but symptomatic.  The 
Veteran's subjective factors consisted of being unable to breathe 
out of the left nostril.  The objective factors were:  60% left 
nostril obstruction and 25% right nostril obstructive.  There was 
no finding of bacterial rhinitis.

With regard to the question of entitlement to a higher evaluation 
for the service-connected left nasal airway obstruction, the 
assigned 10 percent rating is the maximum disability rating 
permitted under Diagnostic Code 6502.  As this is the maximum 
evaluation allowed under this diagnostic code, an increased 
schedular evaluation cannot be assigned.

Additionally, the Board has reviewed the remaining diagnostic 
codes relating to disabilities or diseases of the respiratory 
system, but finds that they are inapplicable in this case.  See 
38 C.F.R. § 4.97 (2010).  In light of the Veteran's service- 
connected disability, the Board finds that the Veteran is most 
appropriately rated under Diagnostic Code 6502.

The Board acknowledges that the Veteran has breathing problems 
which affect his everyday life.  The medical evidence of record, 
however, simply does not reflect that the Veteran is entitled to 
an increased rating for this disability under any available 
diagnostic codes.  While the Board considered his lay complaints, 
the Board ultimately places more weight on the competent findings 
of the health care specialists of record.  As such, an increased 
rating for the Veteran's service-connected left nasal airway 
obstruction is not warranted.

Abdominal Aortic Aneurysm

Aortic aneurysms are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7110. This code provides that a 60 percent rating 
is warranted for an aneurysm that precludes exertion.  The 
maximum schedular rating of 100 percent is warranted for an 
aneurysm that is 5 centimeters (cms.) or larger in diameter or is 
symptomatic; or for an indefinite period from the date of 
hospital admission for surgical correction, including any type of 
graft insertion.  Note (3) to this code provides that a 100 
percent rating shall be assigned as of the date of admission for 
surgical correction and that the appropriate disability rating 
shall be determined by mandatory VA examination six months 
following discharge from the hospital.  Any change in evaluation 
based upon that or any subsequent examination is subject to the 
provisions of 38 C.F.R. § 3.105(e) (2010).

In November 2004, entitlement to service connection was granted 
for abdominal aortic aneurysm, and a 60 percent rating was 
assigned, effective August 26, 2003, under Diagnostic Code 7110.  
Service connection was granted on a secondary basis.   
Specifically, on VA examination of the spine in August 2003, x-
rays revealed the presence of an abdominal aortic aneurysm.  In 
October 2004, a VA examiner concluded that the abdominal aortic 
aneurysm was due to the Veteran's service-connected hypertensive 
vascular disease.  

The Veteran appealed for a higher initial evaluation

A December 2003 VA x-ray revealed that the abdominal aneurysm was 
nearly 5 cm. in length and 4 cm. in diameter.

In an April 2004 VA clinical record, it was noted that the 
abdominal aortic aneurysm was asymptomatic and that a repeat CT 
scan was to be conducted in July 2004.

In an August 2004 VA surgical note, it was stated that the 
abdominal aortic aneurysm had remained unchanged at approximately 
4 cm. and that the Veteran should yearly follow-ups.

A private CT scan conducted in June 2006 showed that the 
abdominal aortic aneurysm was 5.1 cm in diameter.  

In a September 2007 rating decision, a 100 percent evaluation was 
assigned for the abdominal aortic aneurysm, effective June 9, 
2006, the date the CT scan showed that the aortic aneurysm was 
5.1 cm in diameter.  Furthermore, private medical reports showed 
that in August 2006, the Veteran underwent surgical resection and 
grafting for repair of the abdominal aortic aneurysm.

A mandatory VA (QTC) examination was conducted in October 2007.  
The Veteran reported no history of angioneurotic edema or 
erythromelalgia.  He denied a history of Raynaud's syndrome.  He 
was not receiving any treatment for his condition.  The condition 
did not prevent him from exertion or from performing any 
exercise.  He reported no limitation due to this condition.  The 
diagnosis was status post resection and grafting associated with 
residual scar and hypertension and transient ischemic attack.  

The Veteran underwent further VA (QTC) examination in October 
2008, where he reported that after his aortic abdominal aneurysm 
surgery, he has performed reasonably well.  He has no leg pain 
after walking distances.  There was no calf pain at rest and he 
did not feel persistent coldness of the extremities.  He did not 
experience any functional impairment from the condition.  The 
diagnosis was abdominal aortic aneurysm, status-post resection 
and grafting.  The examiner stated that currently, the 
disposition is stable and the Veteran's condition is 
asymptomatic.  There were no subjective factors associated with 
this condition.  The objective factors included a well-healed 53 
cm. scar, non-tender, on the abdomen.  There were no findings of 
hypertensive heart disease or neurological deficit.  

As noted above, in a November 2008 rating decision, the RO 
proposed to reduce the Veteran's disability evaluation for his 
service-connected abdominal aortic aneurysm based on VA 
examination findings in October 2008.  The November 2008 rating 
decision also reflects that service connection for scar, status 
post abdominal aortic aneurysm, was granted and assigned a 
noncompensable evaluation.  In a February 2009 rating decision, 
the RO reduced the rating for abdominal aortic aneurysm, status-
post resection and grafting, from 100 percent to noncompensable, 
effective May 1, 2009.      

The Board notes that prior to June 9, 2006, the medical evidence 
revealed that the abdominal aortic aneurysm was not 5 cm. or more 
in diameter or symptomatic.  Rather, the evidence prior to June 
2006 revealed that on CT scan in December 2003, the abdominal 
aortic aneurysm was 4 cm. in diameter and in an April 2004 VA 
clinical record it was noted to be asymptomatic.  Furthermore, 
the evidence also shows that a compensable evaluation is not 
warranted for the abdominal aortic aneurysm from May 1, 2009.  
The October 2007 VA examination report reveals that following 
aortic abdominal aneurysm surgery in August 2006, the Veteran 
indicated that he was not prevented from exertion or from 
performing any exercise.  Moreover, the October 2008 VA examiner 
noted that the Veteran's condition was stable and asymptomatic.  
Thus, an initial evaluation in excess of 60 percent for abdominal 
aortic aneurysm prior to June 9, 2006 and a compensable 
evaluation from May 1, 2009 is not warranted.  

Extraschedular Consideration

The Board considered the provisions of 38 C.F.R. § 3.321(b)(1).  
The record does not reflect that the thoracic spine disorder, 
hypertension, left nasal airway obstruction, or abdominal aortic 
aneurysm have caused a marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, that 
it has necessitated frequent periods of hospitalization, or that 
it has otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity of 
the disabilities.  In the absence of such factors, the 
requirements for referral of the case for evaluation for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.

Earlier Effective Date Claims

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  For an original claim received within 1 year after 
separation from service, the effective date of an evaluation and 
award of compensation will be the day following separation from 
active duty service.  38 C.F.R. § 3.400(b)(2).  

As an exception, an effective date for a claim for increase may 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred within 
one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2010); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), but need not be specific, see Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal claim 
for increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of claim.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In cases where the schedular rating is less than 100 percent, a 
total disability rating may be assigned when the individual is 
unable to secure or follow a substantially gainful occupation as 
the result of service-connected disability, without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total 
disability ratings for compensation may be assigned when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single accident 
will be considered as one disability.  Id.

In a November 2004 rating decision, the Veteran was granted a 
TIDU with an effective date of August 26, 2003, as this was the 
date that the RO found he met the schedular criteria under 38 
C.F.R. § 4.16.  In that same decision, the RO also granted 
service connection for abdominal aortic aneurysm and assigned a 
60 percent evaluation, effective from August 26, 2003 and 
assigned a 20 percent evaluation for the thoracic spine disorder, 
effective from February 28, 2003.  The Veteran had previously 
been awarded a 10 percent rating for tinnitus; a 10 percent 
rating for left nasal airway obstruction; a 10 percent rating for 
left inguinal hernia;  a 10 percent rating for hypertension; a 
noncompensable rating for bilateral hearing loss; a 
noncompensable rating for otitis externa; a noncompensable rating 
for residuals of a laceration of the right eyebrow; and a 
noncompensable rating for neurodermatitis of the back and feet, 
bringing his total combined disability rating to 80 percent, and 
qualifying him for TDIU under 38 C.F.R. § 4.16(a).

Prior to that date, the Veteran did not have a combined rating of 
70 percent or more. Also, the evidence does not establish that 
the Veteran was rendered unemployable due solely to his service-
connected disabilities prior to that date, indicating a total 
rating was not warranted under 38 C.F.R. § 4.16(b).  Thus, 
because the Veteran did not become eligible for a TDIU prior to 
August 26, 2003, an earlier effective date cannot be assigned in 
the present case, as this was the earliest date entitlement 
arose.

DEA Benefits

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 
2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).  Except as provided 
in subsections (b) and (c), effective dates relating to awards 
under Chapters 30, 31, 32, and 35 of this title or Chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation. 38 U.S.C.A. § 
5113.

After reviewing the record, the Board finds that the Veteran did 
not meet the criteria for a TDIU prior to August 26, 2003; 
therefore, the assignment of an effective date prior to August 
26, 2003, is not warranted.  Since eligibility for DEA under 38 
U.S.C. Chapter 35 is predicated on a finding of permanent total 
disability in this case, the effective date of such eligibility 
cannot precede August 26, 2003.

The Board finds that this matter is one in which the law is 
dispositive and that this issue must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

An evaluation in excess of 60 percent for compression deformity 
of the 11th and 12th thoracic vertebrae is denied.

An evaluation in excess of 10 percent for hypertension with 
transient ischemic attack is denied.

An evaluation in excess of 10 percent for left nasal airway 
obstruction is denied.

An initial evaluation in excess of 60 percent for abdominal 
aortic aneurysm prior to June 9, 2006 and a compensable 
evaluation from May 1, 2009, is denied.

An effective date earlier than August 26, 2003, for the grant of 
a TDIU is denied.

An effective date earlier than August 26, 2003, for the grant of 
DEA benefits pursuant to 38 U.S.C. Chapter 35 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


